Opinion filed May 27, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-15-00165-CR
                                   ___________

                  RONNIE DALE WALKER, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 19306B


                     MEMORANDUM OPINION
      After a bench trial, the trial court convicted Ronnie Dale Walker of the offense
of continuous sexual abuse of a child and assessed his punishment at confinement
for life. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the appellate record, and a motion for pro se
access to the appellate record. Counsel also advised Appellant of his right to review
the record and file a response to counsel’s brief.1 We note that Appellant has not
filed a response to counsel’s brief.
         Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record. No pretrial motions were filed, and only four
trial objections went against Appellant. None of those is an arguable ground for
appeal.      Moreover, Appellant admitted in a videotaped statement and in his
testimony at trial that he had had inappropriate sexual relations with the victim.
Appellant disputed the victim’s allegation that he began having sexual intercourse
with her when she was ten years old; Appellant testified that the victim was thirteen
years old when the sexual contact began and that it only happened fifteen to twenty

         1
          This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
brief.

                                                        2
times. Pursuant to the statute under which Appellant was convicted, the victim need
only be younger than fourteen years of age when the sexual abuse occurred. TEX.
PENAL CODE ANN. § 21.02(b) (West Supp. 2015). We note additionally that the
effectiveness of trial counsel was not challenged in a motion for new trial and that
the record on direct appeal is undeveloped as to any failings of trial counsel. See
Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999). Based upon our
independent review of the record, we agree with appellate counsel that the appeal is
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.




                                                    PER CURIAM


May 27, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3